         Case: 4:19-cv-00080-DAS Doc #: 35 Filed: 03/23/21 1 of 1 PageID #: 213




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

JONATHAN GUINES                                                                               PLAINTIFF

v.                                                                                    No. 4:19CV80-DAS

MISS. DEPT. OF CORRECTIONS
DR. GLORIA PERRY
CORRECTIONAL OFFICER HONEYCUTT                                                            DEFENDANTS


                               ORDER DENYING PLAINTIFF’S
                            MOTIONS [23], [25], [31] FOR DISCOVERY

        The plaintiff has filed a motion to conduct discovery in the present case proceeding under 42

U.S.C. § 1983 challenging the conditions of his confinement. The plaintiff is currently incarcerated

at the East Mississippi Correctional Facility in Meridian, Mississippi. Discovery in pro se prisoner

conditions of confinement cases is limited to that set forth in the court’s scheduling order. The

plaintiff has not provided sufficient justification for discovery beyond the limits set forth in that order.

As such, he is not entitled to conduct discovery at this time, and the motion is DENIED.


        SO ORDERED, this, the 23rd day of March, 2021.


                                                          /s/ David A. Sanders
                                                          DAVID A. SANDERS
                                                          UNITED STATES MAGISTRATE JUDGE
